ORDER
This case came before a hearing panel of this court for oral argument November 19, 1991 pursuant to a petition by the Attorney General for an injunction prohibiting the defendant from reopening a health club in the Town of Johnston pending determination of his financial responsibility.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that past performance in the operation of a health club in Johnston by the principal officer of V.R.C. Inc., Vincent R. Coccoli, is strongly indicative of a lack of financial responsibility. It is established that the prior health club was closed as a result of an eviction for nonpayment of rent. A large number of members of the health club have sought reimbursement for the fees which they deposited. This reimbursement has not yet taken place.
Consequently, we hereby issue an injunction against the opening of a health club by the defendants in the town of Johnston as planned pending a showing by a preponderance of evidence of financial responsibility. The case is remanded to the Superior Court for an evidentiary hearing on the question of financial responsibility. In the event that the Superior Court should find that the defendants are financially responsible, that court or a justice thereof may dissolve the injunction and permit the opening of a health club in the town of Johnston.
Entered as an Order of this Court this 22nd day of November 1991.
MURRAY and SHEA, JJ., did not participate.